


Exhibit 10.5

 

September 9, 2020

 

Prime Impact Acquisition I

123 E San Carlos Street, Suite 12

San Jose, California 95112

 

Re:                                                                               
Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Prime Impact Acquisition I, a Cayman Islands exempted company (the
“Company”) and Goldman Sachs & Co. LLC and BofA Securities, Inc, as
representatives (the “Representatives”) of the several underwriters named
therein (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”) of 34,500,000 of the Company’s units (including
4,500,000 units that may be purchased pursuant to the Underwriters’ option to
purchase additional units, the “Units”), each comprised of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”),
and one-third of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Prime Impact Cayman, LLC (the “Sponsor”) and each of the
undersigned (each, an “Insider” and, collectively, the “Insiders”) hereby agree
with the Company as follows:

 

1.                                        Definitions. As used herein,
(i) “Business Combination” shall mean a merger, share exchange, asset
acquisition, share purchase, reorganization or similar business combination with
one or more businesses or entities; (ii) “Founder Shares” shall mean the
8,625,000 Class B ordinary shares of the Company, par value $0.0001 per share,
outstanding prior to the consummation of the Public Offering; (iii) “Private
Placement Warrants” shall mean the warrants that will be acquired by the Sponsor
for an aggregate purchase price of $8,100,000 (or up to $9,000,000 if the
Underwriters’ exercise their option to purchase additional units in full) in a
private placement that shall close simultaneously with the consummation of the
Public Offering (including the Ordinary Shares issuable upon exercise of such
Private Placement Warrants thereof); (iv) “Public Shareholders” shall mean the
holders of Ordinary Shares included in the Units issued in the Public Offering;
(v) “Public Shares” shall mean the Ordinary Shares included in the Units issued
in the Public Offering; (vi) “Trust Account” shall mean the trust account into
which a portion of the net proceeds of the Public Offering and the sale of the
Private Placement Warrants shall be deposited; (vii) “Transfer” shall mean the
(a) sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such

 

1

--------------------------------------------------------------------------------



 

securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 

2.                                     Representations and Warranties.

 

(a)                                             The Sponsor and each Insider,
with respect to itself, herself or himself, represent and warrant to the Company
that it, she or he has the full right and power, without violating any agreement
to which it, she or he is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement, and, as applicable, to serve as
an officer of the Company and/or a director on the Company’s Board of Directors
(the “Board”), as applicable, and each Insider hereby consents to being named in
the Prospectus, road show and any other materials as an officer and/or director
of the Company, as applicable.

 

(b)                                             Each Insider represents and
warrants, with respect to herself or himself, that such Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all material respects and does not omit
any material information with respect to such Insider’s background. The
Insider’s questionnaire furnished to the Company is true and accurate in all
material respects. Each Insider represents and warrants that such Insider is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; such
Insider has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and such Insider is not currently a defendant in any such criminal proceeding;
and such Insider has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

3.                                           Business Combination Vote. It is
acknowledged and agreed that the Company shall not enter into a definitive
agreement regarding a proposed Business Combination without the prior consent of
the Sponsor. The Sponsor and each Insider, with respect to itself or herself or
himself, agrees that if the Company seeks shareholder approval of a proposed
initial Business Combination, then in connection with such proposed initial
Business Combination, it, she or he, as applicable, shall vote all Founder
Shares and any Public Shares held by it, her or him, as applicable, in favor of
such proposed initial Business Combination (including any proposals recommended
by the Board in connection with such Business Combination) and not redeem any
Public Shares held by it, her or him, as applicable, in connection with such
shareholder approval.

 

4.                                    Failure to Consummate a Business
Combination; Trust Account Waiver.

 

(a)                                            The Sponsor and each Insider
hereby agree, with respect to itself, herself or himself, that in the event that
the Company fails to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up; (ii) as promptly as reasonably possible but not more than
10 business days thereafter, redeem 100% of the Public Shares, at a per

 

-share price, payable in cash, equal to the aggregate amount then on deposit in
the Trust Account, including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay income taxes (less up
to $100,000 of interest to pay dissolution expenses), divided by the number of
then outstanding Public Shares, which redemption will completely extinguish
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any); and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Board, liquidate and dissolve, subject in the
case of clauses (ii) and (iii) to

 

2

--------------------------------------------------------------------------------



 

the Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law.
The Sponsor and each Insider agree not to propose any amendment to the Charter
(i) that would modify the substance or timing of the Company’s obligation to
provide holders of the Public Shares the right to have their shares redeemed in
connection with an initial Business Combination or to redeem 100% of the Public
Shares if the Company does not complete an initial Business Combination within
the required time period set forth in the Charter or (ii) with respect to any
provision relating to the rights of holders of Public Shares unless the Company
provides its Public Shareholders with the opportunity to redeem their Public
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay income taxes, if any, divided by the
number of then-outstanding Public Shares.

 

(b)                                             The Sponsor and each Insider,
with respect to itself, herself or himself, acknowledges that it, she or he has
no right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares held by it, her or him, if
any. The Sponsor and each Insider hereby further waives, with respect to any
Founder Shares and Public Shares held by it, her or him, as applicable, any
redemption rights it, she or he may have in connection with (x) the completion
of the Company’s initial Business Combination, and (y) a shareholder vote to
approve an amendment to the Charter (i) that would modify the substance or
timing of the Company’s obligation to provide holders of the Public Shares the
right to have their shares redeemed in connection with an initial Business
Combination or to redeem 100% of the Public Shares if the Company has not
consummated an initial Business Combination within the time period set forth in
the Charter or (ii) with respect to any provision relating to the rights of
holders of Public Shares (although the Sponsor and the Insiders shall be
entitled to liquidation rights with respect to any Public Shares they hold if
the Company fails to consummate a Business Combination within the required time
period set forth in the Charter).

 

5.                                     Lock-up; Transfer Restrictions.

 

(a)                                             The Sponsor and the Insiders
agree that they shall not Transfer any Founder Shares (the “Founder Shares
Lock-up”) until the earliest of (A) one year after the completion of the
Company’s initial Business Combination and (B) the date following the completion
of an initial Business Combination on which the Company completes a liquidation,
merger, share exchange, reorganization or other similar transaction that results
in all of the Public Shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if, subsequent to a Business
Combination, the closing price of the Ordinary Shares equals or exceeds $12.00
per share (as adjusted for share sub-divisions, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30- trading day period commencing at least 150 days after the Company’s
initial Business Combination, the Founder Shares shall be released from the
Founder Shares Lock-up.

 

(b)                                              Subject to the provisions set
forth in paragraph 5(c), the Sponsor and Insiders agree that they shall not
effectuate any Transfer of Private Placement Warrants or the Ordinary Shares
underlying such Private Placement Warrants until 30 days after the completion of
an initial Business Combination.

 

(c)                                              Notwithstanding the provisions
set forth in paragraphs 5(a) and (b), Transfers of the Founder Shares, Private
Placement Warrants or Ordinary Shares underlying the Private Placement Warrants
are permitted (a) to the Company’s officers or directors, any affiliates or
family member of any of the Company’s officers or directors, any members or
partners of the Sponsor or their affiliates, any affiliates of the Sponsor, or
any employees of such affiliates; (b) in the case of an individual, by gift to a

 

3

--------------------------------------------------------------------------------



 

member of one of the individual’s immediate family or to a trust, the
beneficiary of which is a member of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the Founder Shares, Private Placement Warrants or Ordinary Shares, as
applicable, were originally purchased; (f) by virtue of the Sponsor’s
organizational documents upon liquidation or dissolution of the Sponsor; (g) to
the Company for no value for cancellation in connection with the consummation of
its initial Business Combination, (h) in the event of the Company’s liquidation
prior to the completion of its initial Business Combination; or (i) in the event
of completion of a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s Public Shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
subsequent to the completion of an initial Business Combination; provided,
however, that in the case of clauses (a) through (f) these permitted transferees
must enter into a written agreement agreeing to be bound by these transfer
restrictions.

 

(d)                                             During the period commencing on
the effective date of the Underwriting Agreement and ending 180 days after such
date, the Sponsor and each Insider shall not, without the prior written consent
of the Representatives, Transfer any Units, Ordinary Shares, Warrants or any
other securities convertible into, or exercisable or exchangeable for, Ordinary
Shares held by it, her or him, as applicable, subject to certain exceptions
enumerated in Section 5(g) of the Underwriting Agreement.

 

6.                                            Remedies. The Sponsor and each of
the Insiders hereby agree and acknowledge that (i) each of the Underwriters and
the Company would be irreparably injured in the event of a breach by the Sponsor
or such Insider of its, her or his obligations, as applicable under paragraphs
3, 4, 5, 7, 10 and 11, (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

 

7.                                            Payments by the Company. Except as
disclosed in the Prospectus, neither the Sponsor nor any affiliate of the
Sponsor nor any director or officer of the Company nor any affiliate of the
directors and officers shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any payment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is).

 

8.                                           Director and Officer Liability
Insurance. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and the Insiders shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

9.                                           Termination. This Letter Agreement
shall terminate on the earlier of (i) the expiration of the Founder Shares Lock-
up Period and (ii) the liquidation of the Company; provided, however, that this
Letter Agreement shall terminate in the event that the Public Offering is not
consummated and closed by December 31, 2020; provided further that paragraph 10
of this Letter Agreement shall survive such liquidation.

 

10.                                           Indemnification. In the event of
the liquidation of the Trust Account upon the failure of the Company to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third

 

4

--------------------------------------------------------------------------------



 

party for services rendered or products sold to the Company (except for the
Company’s independent auditors) or (ii) any prospective target business with
which the Company has discussed entering into a transaction agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered or products sold to the Company or
a Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per Public Share and (ii) the actual amount per Public
Share held in the Trust Account as of the date of the liquidation of the Trust
Account if less than $10.00 per Public Share due to reductions in the value of
the trust assets, in each case net of interest that may be withdrawn to pay the
Company’s tax obligations, (y) shall not apply to any claims by a third party or
Target who executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

11.                                            Forfeiture of Founder Shares. To
the extent that the Underwriters do not exercise their option to purchase
additional Units within 45 days from the date of the Prospectus in full (as
further described in the Prospectus), the Sponsor agrees to automatically
surrender to the Company for no consideration, for cancellation at no cost, an
aggregate number of Founder Shares so that the number of Founder Shares will
equal of 20% of the sum of the total number of Ordinary Shares and Founder
Shares outstanding at such time. The Sponsor and Insiders further agree that to
the extent that the size of the Public Offering is increased or decreased, the
Company will effect a share capitalization or a share repurchase, as applicable,
with respect to the Founder Shares immediately prior to the consummation of the
Public Offering in such amount as to maintain the number of Founder Shares at
20% of the sum of the total number of Ordinary Shares and Founder Shares
outstanding at such time.

 

12.                                           Entire Agreement. This Letter
Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by (1) each Insider that is the subject of any such change, amendment,
modification or waiver and (2) the Sponsor.

 

13.                                           Assignment. No party hereto may
assign either this Letter Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other parties.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Letter Agreement shall be binding on the Sponsor,
each of the Insiders and each of their respective successors, heirs, personal
representatives and assigns and permitted transferees.

 

14.                                            Counterparts. This Letter
Agreement may be executed in any number of original or facsimile counterparts,
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

15.                                            Effect of Headings. The paragraph
headings herein are for convenience only and are not part of this Letter
Agreement and shall not affect the interpretation thereof.

 

16.                                           Severability. This Letter
Agreement shall be deemed severable, and the invalidity or unenforceability of
any term or provision hereof shall not affect the validity or enforceability of
this Letter

 

5

--------------------------------------------------------------------------------



 

Agreement or of any other term or provision hereof. Furthermore, in lieu of any
such invalid or unenforceable term or provision, the parties hereto intend that
there shall be added as a part of this Letter Agreement a provision as similar
in terms to such invalid or unenforceable provision as may be possible and be
valid and enforceable.

 

17.                                            Governing Law. This Letter
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Letter Agreement shall be brought and enforced in the courts of New York City,
in the State of New York, and irrevocably submit to such jurisdiction and venue,
which jurisdiction and venue shall be exclusive, and (ii) waive any objection to
such exclusive jurisdiction and venue or that such courts represent an
inconvenient forum.

 

18.                                            Notices. Any notice, consent or
request to be given in connection with any of the terms or provisions of this
Letter Agreement shall be in writing and shall be sent by express mail or
similar private courier service, by certified mail (return receipt requested),
by hand delivery or facsimile or other electronic transmission.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------



 

 

Sincerely,

 

 

 

Prime Impact Cayman, LLC

 

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Manager

 

 

 

Michael Cordano

 

 

 

 

By:

/s/ Michael Cordano

 

 

 

Mark Long

 

 

 

 

By:

/s/ Mark Long

 

 

 

 

Cathleen Benko

 

 

 

 

By:

/s/ Cathleen Benko

 

 

 

 

Roger Crockett

 

 

 

 

By:

/s/ Roger Crockett

 

 

 

 

Dixon Doll

 

 

 

 

By:

/s/ Dixon Doll

 

 

 

 

Joanna Strober

 

 

 

 

By:

/s/ Joanna Strober

 

 

 

 

Keyur Patel

 

 

 

 

By:

/s/ Keyur Patel

 

Acknowledge and Agreed:

 

 

 

Prime Impact Acquisition I

 

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Co-Chief Executive Officer and Chief Financial Officer

 

 

--------------------------------------------------------------------------------
